DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application, filed 08/06/2021, is a continuation of 15/764,651, filed 03/29/2018, now U.S. Patent No. 11,128,683 which is a National Stage entry of PCT/KR2016/011019 with International Filing Date of 09/30/2016. 
The Instant application also claims foreign priority to 10-2015-0138822, filed 10/01/2015. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/764,651, filed on 3/29/18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Nos. 11,128,683 and 10,992,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of Patent No. 11,128,683 contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. Claim 1 is rejected similarly as being unpatentable over claim 1 of U.S. Patent No. 10,992,976. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 11,128,683 – Claim 1
1. A method of transmitting information in a communication system, comprising: 






generating media resource identification (MRI) information including transmission delivery type information, content location information and content schedule information; 

transmitting, to a receiving entity, the MRI information; 

updating the MRI information based on a current service status during a media streaming; and transmitting, to a receiving entity, the updated MRI information.
1. A method of transmitting information related to contents provision in a communication system, comprising: acquiring, by a service provider (SP) server, content composition information from a contents provider (CP) server and a transmission type for each service channel based on a number of access users per a service channel; generating, by the SP server, media resource identification (MRI) information based on the content composition information acquired from the CP server and transmission scheme information including the transmission type for each service channel; transmitting, by the SP server, the MRI information to at least one mobile terminal connected to each service channel; updating, by the SP server, the MRI information after a predetermined period, in response to receiving an updated MRI information request, or according to channel status information of each service channel; comparing, by the SP server, the updated MRI information with the transmitted MRI information; and when the updated MRI information and the transmitted MRI information are different, transmitting, by the SP server, the updated MRI information to the at least one mobile terminal, wherein the content composition information includes an electronic service guide (ESG), moving picture experts group (MPEG)-composition information (CI), uniform resource identifier (URI) of a plurality of contents and schedule information, and wherein the MRI information is composed as a table combining the ESG, the MPEG-CI, the URI, the schedule information and the transmission scheme information.


---

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (2009/0158330).

As per claim 1, Song et al. teaches a method of transmitting information in a communication system, comprising: 
generating media resource identification (MRI) information including transmission delivery type information, content location information and content schedule information; 
transmitting, to a receiving entity, the MRI information [paragraphs 0013-0028]; 
updating the MRI information based on a current service status during a media streaming [paragraphs 0101 and 0133-0136]; and 
transmitting, to a receiving entity, the updated MRI information [paragraphs 0127-0129 and 0145-0146].

As per claim 2, Song et al. teaches the method of claim 1, wherein the transmission delivery type information indicates at least one of a unicast delivery scheme and a broadcast delivery scheme [paragraph 0076].

As per claim 3, Song et al. teaches the method of claim 1, wherein the MRI information further includes version information of the MRI information [paragraph 0080].

As per claim 4, Song et al. teaches the method of claim 1, wherein updating the MRI information based on the current service status during the media streaming comprises: when it is identified that the transmission delivery type information needs to be changed based on the current service status, updating the transmission delivery type information in the MRI information [paragraphs 0112-0116].

As per claim 5, Song et al. teaches the method of claim 1, wherein the MIR information is composed as a table combining the transmission delivery type information, the content location information, and the content schedule information [paragraph 0146].

As per claim 6, Song et al. teaches a method of receiving information in a communication system, comprising: receiving, from a transmitting entity, media resource identification (MRI) information; 
identifying transmission delivery type information, content location information, and content schedule information included in MRI information [paragraphs 0013-0028], 
wherein the MRI information is updated based on a current service status [paragraphs 0127-0129 and 0145-0146].

Claims 7-18 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444